      Case 3:19-cv-02606-B Document 40 Filed 06/18/21              Page 1 of 1 PageID 638



                             IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION


 NURSERY DECALS AND MORE, INC.,
                                                               Case No. 3:19-cv-02606
               Plaintiff,

 v.
                                                                JURY TRIAL DEMANDED
 NEAT PRINT, INC.,


               Defendant.


                                                 ORDER

         This Cause came before the Court on the Joint Stipulation Regarding Discovery and Joint

Status Report Pursuant to D.E. 31 (the “Stipulation”) [D.E. 32]. The Court is of the opinion that

the Stipulation should be and hereby is accepted. It is, therefore, Ordered as follows:

         1.     Defendant shall supplement its discovery responses and produce documents as set

forth in the Stipulation.

         2.     Plaintiff shall supplement its response to Interrogatory No. 1 and produce third-

party documents as set for in the Stipulation.

         3.     The discovery deadline is extended to July 16, 2021 and depositions shall occur

the week of July 12, 2021.

         SO ORDERED this 18th day of June, 2021.




ORDER                                                                                     PAGE SOLO
